Case 1:20-mc-00199-JGK-OTW Document 3-46 Filed 04/24/20 Page 1 of 2




               Exhibit TT
Case 1:20-mc-00199-JGK-OTW Document 3-46 Filed 04/24/20 Page 2 of 2




                            Balda Foundation
                    Council Meeting Dated : 08.10.2003


Subject : Balda Foundation -FMP Holding - Park Ave Real Estate
Transaction                                  '

Purpose

The purpose of the meeting is to inform the council members in relation to
recent developments concerning the proposed Park Ave real estate
transactio~, which was approved by council members in a circular resolution.

Background

The structure to be established to make the investment, envisaged creating a
Delaware trust investing through an underlying Cayman company into FMP
Holding (« FMPH »). FMPH would in turn invest in the onshore structure in
the US. The beneficiaries of the Delaware trust would include a Cayman trust
and companies.

Present Situation

Various due diligence matters relating to the above structure remain
unresolved and as of today's date the Delaware and Cayman structures have
not yet been established.and as a consequence they do not have operational
bank accounts through which the investment funds could flow. The
transaction is scheduled to close within 48 hours and Mr B. Steinmetz the
investment advisor of Balda Foundation is extremely anxious that this
investment opportunity should not be missed.

Proposed Solution

The transaction is being funded USO 3.75 million by Balda Foundation and
USO 12.0 million from FMP Global. It is proposed to transfer these funds
directly to FMPH. Thereafter the funds USO 15.75 million approx would be
transferred by FMPH to:

North Fork Bank
1001 Ave of the Americas ,,
New York NY 10018
Att: Mr Warren Cassidy
ABA No. 021407912
Acct:7024084605
Acct Name: MAX / FMP 237LLC

To be invested thereafter in the proposed real estate transaction.




                                                                     BSGR_LCIA_2_0039217
